UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-7303



EPHRAIN RELIFORD, JR.,

                                                 Plaintiff - Appellant,

          versus


LONNIE MCCARTHY; MEDICAL STAFF AT AIKEN COUNTY
JAIL; AIKEN COUNTY JAIL OF CORRECTION,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-95-2797-3-17)


Submitted:   October 8, 1998                 Decided:   October 21, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ephrain Reliford, Jr., Appellant Pro Se. Paul Hutto Derrick, LIDE,
MONTGOMERY & POTTS, P.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ephrain Reliford, Jr., appeals the district court’s judgment

after a jury trial dismissing the action filed under 42 U.S.C.

§ 1983 (West Supp. 1998) and related orders. We have reviewed the

record and the district court’s opinions and the opinion accepting

the recommendation of the magistrate judge, in part, and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. See Reliford v. McCarthy, No. CA-95-2797-3-17

(D.S.C. Aug. 13, Jul. 29, May 29, & Feb. 18, 1997). With respect to

the trial, we also find no reversible error. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process. We also deny Reliford’s motions for

production of documents and judicial notice.




                                                          AFFIRMED




                                2